 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO JAVIER VARGAS,                           No. 2:18-CV-2112-MCE-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. On January 17, 2019, the court issued findings and recommendations (Doc.

20   15) denying plaintiff’s motion for injunctive relief. Plaintiff was permitted 15 days from the date

21   of the findings and recommendations within which to file objections thereto. On the same date,

22   the court also issued an order (Doc. 16) dismissing plaintiff’s first amended complaint and

23   directed plaintiff to file a second amended complaint within 30 days of the date of the order.

24   Plaintiff then filed notices of changes of address on January 25, 2019, and again on February 7,

25   2019, and the docket has been updated accordingly. To the extent plaintiff may not have received

26   the court’s January 17, 2019, findings and recommendations and order, those documents will be

27   re-sent to plaintiff at his current address and plaintiff will be granted additional time to respond.

28   ///
                                                         1
 1                    Accordingly, IT IS HEREBY ORDERED that:

 2                    1.    The Clerk of the Court is directed to re-serve Docs. 15 and 16 on plaintiff

 3   at his current address of record;

 4                    2.    Plaintiff may file objections to the findings and recommendations within

 5   30 days of the date of this order; and

 6                    3.    Plaintiff shall file a second amended complaint within 30 days of the date

 7   of this order.

 8

 9

10   Dated: March 1, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
